—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Correctional Services, dated May 22, 1986, which, after a hearing, found the petitioner guilty of violating prison regulations and imposed penalties.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
We find that the determination by the respondent Commissioner was supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222). The petitioner’s other claims are either unpreserved for appellate review or without merit. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.